Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 5-24-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984], in further view of Slinkard [US 10645909 B1 published on May 12, 2020], and further in view of U.S. Patent No. 4,445,370 to Whitmire.
Regarding claim 1 Donegan teaches, an ant moat (see Donegan p.3, para.0048, line 2; the
hanger assembly 104 includes an ant moat) for use with a hummingbird feeder (see Donegan p.2,
para.0031, line 17-20; The nectar bird feeder may include various features that may be adapted to attract various nectar feeding birds, for example: hummingbirds, orioles, or the like) said ant moat comprising a reservoir body (see Donegan p.3, para.0048, line 2-3; an ant moat having a body 202) including a base (see Donegan annotated fig.19A in the office action dated 2-25-22) and at least one sidewall (see Donegan attached annotated fig. 19A in the office action dated 2-25-22) that together define a fluid holding region (see Donegan p.4, para.0052, line 5-7; The proximal surface 214 is configured to receive and hold a fluid, such as water) having an open top (see Donegan p.4 para.0052 line 7; through an opening 218), said reservoir body including a top connecting element (see Donegan annotated fig.19A in the office action dated 2-25-22) that projects upwardly from the base underneath the liquid level in the fluid holding region, a bottom connecting element (see Donegan annotated fig.19A in the office action dated 2-25-22 and p.4, para.0052, line 9-10; the distal surface 216 is configured to receive the planar surface 112 of the reservoir 102) that is directed downwardly from the base for connection to a hummingbird feeder that is supported beneath the ant moat, Donegan is silent as to the top connecting element being coupled to a hanger wire and the reservoir filled with a water-based liquid and oil. 
	Mercil teaches a top connecting element 32 coupled to a hanger (see Mercil annotated figure in the office action dated 2-25-22), the reservoir – at 26, filled with a water-based liquid – at 40 which can be combined with another substance – see column 2 lines 22-29, and the other substance can be an insect repellent – see column 3 lines 18-23 and oil is a known insect repellent.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Mercil to include, a hanger wire coupled to the top connecting element so as to suspend the hummingbird feeder at a height above ground level to make viewing easier, and it would have been obvious to one of ordinary skill in the art to take the device of Donegan as modified by Mercil and add any suitable insect repellent including the claimed oil, so as to yield the predictable result of ensuring crawling insects cannot access the device as desired. 
Donegan is further silent about, the sidewall of the reservoir body including a water level and an oil level indicator that is positioned above the water level indicator.
Slinkard teaches, the sidewall of the reservoir body including a water level indicator (see Slinkard attached annotated fig.1) and an oil level indicator (see Slinkard annotated fig.1 in the office action dated 2-25-22) that is positioned above the water level indicator.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Slinkard to include, the sidewall of the reservoir body including a water level indicator and an oil level indicator that is positioned above the water level indicator in order to show the volume of water in the container (see detailed description col.2, line 27-28 as taught by Slinkard).
Donegan is further silent about, an oil level indicator that is positioned above the water level indicator by a predetermined distance relative to the water level indicator, the predetermined distance indicative of a preferred amount of oil, the water-based liquid filled to the water level indicator and the oil filled to the oil level indicator. Whitmire does disclose a first liquid level indicator – at 28,34, that is positioned above a second liquid level indicator – at 28, by a predetermined distance relative to second liquid level indicator – see the drawing figure, the predetermined distance indicative of a preferred amount of first liquid amount – see the drawing figure, the second liquid filled to the second liquid level indicator – see at 36 in the drawing figure, and the first liquid filled to the first liquid level indicator – see at 38 in the drawing figure. Therefore it would have bene obvious to take the device of Donegan a modified by Mercil and Slinkard using water and oil as detailed earlier, and add the liquid level indicators of Whitmire, so as to allow for the user to more easily provide sufficient amounts of each liquid to the device during use. 
Regarding claim 11 Donegan teaches, an ant-resistant hummingbird feeder assembly comprising: a hummingbird feeder (see Donegan p.2, para.0031, line 17-20; The nectar bird feeder may include various features that may be adapted to attract various nectar feeding birds, for example: hummingbirds, orioles, or the like) including a nectar reservoir (see Donegan fig.1 and p.2, para.0033, line 2-4, a reservoir 102 is configured to hold bird food, which may nectar or the like) in fluid communication with a bottom basin (see Donegan fig.1 and p.2, para.0033, line 5, a basin assembly 106), said bottom basin having nectar access apertures (see Donegan fig.1, ports 128) through which a hummingbird can insert its beak to access nectar held within the basin (see Donegan fig.1 and p.2, para.0038, line 11-12; one or more ports 128 through which a bird may access the nectar), an upper end (see Donegan fig.1, a reservoir engaging portion 116) of said nectar reservoir having a hanging structure (see Donegan fig.1, a hanger assembly 104), used to support the feeder in a vertically suspended configuration; and a body 202) having a base (see Donegan annotated fig.19A in the office action dated 2-25-22) and at least one sidewall (see Donegan annotated fig. 19A in the office action dated 2-25-22) that together define a fluid holding region (see Donegan p.4, para.0052, line 5-7; The proximal surface 214 is configured to receive and hold a fluid, such as water) having an open top (see Donegan p.4 para.0052 line 7; through an opening 218), said reservoir body including a bottom connecting element (see Donegan annotated fig.19A in the office action dated 2-25-22 and p.4, para.0052, line 9-10; the distal surface 216 is configured to receive the planar surface 112 of the reservoir 102) that is directed downwardly from the base for attachment to the hanging structure of the hummingbird feeder that is supported beneath the ant moat, and a top connecting element (see Donegan annotated fig.19A in the office action dated 2-25-22) that projects upwardly from the base of the body.
Donegan is silent as to the top connecting element being coupled to a hanger wire.
Mercil teaches a top connecting element 32 coupled to a hanger (see Mercil annotated figure in the office action dated 2-25-22) that is used to support the ant moat and the hummingbird feeder from a support element in the vertically suspended configuration.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Mercil to include, a hanger wire coupled to the top connecting element so as to suspend the hummingbird feeder at a height above ground level to make viewing easier.
Donegan is silent about, the sidewall of the reservoir body of the ant moat including a water level indicator and an oil level indicator that is positioned above the water level indicator.
Slinkard teaches, the sidewall of the reservoir body of the ant moat including a water level indicator (see Slinkard annotated fig.1 in the office action dated 2-25-22) and an oil level indicator (see Slinkard annotated fig.1 in the office action dated 2-25-22) that is positioned above the water level indicator.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Slinkard to include the sidewall of the reservoir body of the ant moat including a water level indicator and an oil level indicator that is positioned above the water level indicator in order to show the volume of water in the container (see detailed description col.2, line 27-28 as taught by Slinkard).
Donegan as modified by Mercil and Slinkard (references to Slinkard) teaches, wherein the water level indicator includes a first horizontal line and the oil level indicator includes a second horizontal line, said second horizontal line being spaced above and parallel with said
first horizontal line (see Slinkard annotated fig.1 in the office action dated 2-25-22).
Donegan is further silent about, an oil level indicator that is positioned above the water level indicator by a predetermined distance relative to the water level indicator, the predetermined distance indicative of a preferred amount of oil, the water-based liquid filled to the water level indicator and the oil filled to the oil level indicator. Whitmire does disclose a first liquid level indicator – at 28,34, that is positioned above a second liquid level indicator – at 28, by a predetermined distance relative to second liquid level indicator – see the drawing figure, the predetermined distance indicative of a preferred amount of first liquid amount – see the drawing figure, the second liquid filled to the second liquid level indicator – see at 36 in the drawing figure, and the first liquid filled to the first liquid level indicator – see at 38 in the drawing figure. Therefore it would have bene obvious to take the device of Donegan a modified by Mercil and Slinkard using water and oil as detailed earlier, and add the liquid level indicators of Whitmire, so as to allow for the user to more easily provide sufficient amounts of each liquid to the device during use.
Regarding claim 12 Donegan as modified by Mercil, Slinkard and Whitmire (references to Donegan) teaches, wherein the hanging structure of the hummingbird feeder is a handle (see Donegan fig.1, a hanging portion 124).
Regarding claim 13 Donegan as modified by Mercil, Slinkard and Whitmire (references to Mercil) teaches, the top and bottom connecting elements are hook elements (see Mercil annotated figure in the office action dated 2-25-22). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified Slinkard to combine the teaching of Mercil to include, the top (element 32) and bottom (element 34) connecting elements as hook elements so as to suspend the hummingbird feeder at a height above ground level to make viewing easier.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US 20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984] in view of Slinkard [US 10645909 B1 published on May 12, 2020], in view of Whitmire and in further view of McMullen [US 20100192866 A1 published on August 5, 2010]
Regarding claim 2 Donegan as modified by Mercil, Slinkard and Whitmire is silent about, wherein the sidewall is transparent.
McMullen teaches, wherein the sidewall is transparent (see McMullen p.2, para.0017, line 8-9; a transparent fluid reservoir).

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil, Slinkard and Whitmire to combine the teaching of McMullen to include, wherein the sidewall is transparent in order to gauge the amount of feeding solution remaining in the fluid reservoir (see p.6, para.0076, line 4-5 as taught by McMullen).
Regarding claim 14 Donegan as modified by Mercil, Slinkard and Whitmire is silent about, wherein the sidewall of the ant moat is transparent.
McMullen teaches, wherein the sidewall of the ant moat is transparent (see McMullen p.2, para.0017, line 8-9; a transparent fluid reservoir).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil, Slinkard and Whitmire to combine the teaching of McMullen to include, wherein the sidewall is transparent in order to gauge the amount of feeding solution remaining in the fluid reservoir (see p.6, para.0076, line 4-5 as taught by McMullen).
Claims 3-8, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US 20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984] in view of Slinkard [US 10645909 B1 published on May 12, 2020], in view of Whitmire and in further view of Dault [US 20110073043 A1 published on March 31, 2011]
Regarding claim 3 Donegan as modified by Mercil, Slinkard and Whitmire (references to Slinkard) teaches he water level indicator and the oil level indicator being provided on at least one (see Slinkard attached annotated fig.1) of said plurality of planar sides.
Donegan as modified by Mercil, Slinkard and Whitmire is silent about, wherein the sidewall is formed of a plurality of planar sides to form a three-dimensional polygon
Dault teaches, wherein the sidewall is formed of a plurality of planar sides (see Dault annotated fig.7 in the office action dated 2-25-22, and p.4, para.0122, line 18-23) to form a three-dimensional polygon (see Dault annotated fig.7 in the office action dated 2-25-22).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil, Slinkard and Whitmire to combine the teaching of Dault to include, wherein the sidewall is formed of a plurality of planar sides to form a three-dimensional polygon in order to reflect and refract light to attract birds (see p.2, para.0090, line 22-23 as taught by Dault).
Regarding claim 4, Donegan as modified by Mercil, Slinkard, Whitmire and Dault (references to Dault) teaches, wherein the three- dimensional polygon has six planar sides to be hexagonal (see Dault annotated fig.7 in the office action dated 2-25-22).
Regarding claim 5 Donegan as modified by Mercil, Slinkard, Whitmire and Dault (references to Slinkard) teaches, wherein the water level indicator and the oil level indicator are provided on only one of said six planar sides (see Slinkard annotated fig.1 in the office action dated 2-25-22).
Regarding claim 6 Donegan as modified by Mercil, Slinkard, Whitmire and Dault (references to Slinkard) teaches, wherein the water level indicator includes a first horizontal line and the oil level indicator includes a second horizontal line, said second horizontal line being spaced directly above and parallel with said first horizontal line (see Slinkard annotated fig.1 in the office action dated 2-25-22).
Regarding claim 7 Donegan as modified by Mercil, Slinkard, Whitmire and Dault (references to Slinkard) teaches, wherein the water level indicator further includes a first word designation associated with the first horizontal line and the oil level indicator includes a second word designation associated with the second horizontal line (see Slinkard annotated fig.1 in the office action date 2-25-22).
Slinkard discloses the claimed invention except for including a first word designation and a second word designation. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the application to include a first word designation and a second word designation, since applicant has not disclosed that including a first word designation and a second word designation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the horizontal indicators.
Regarding claim 8 Donegan as modified by Mercil, Slinkard, Whitmire and Dault (references to Slinkard) teaches, wherein the first word designation is the word water and the second word designation is the word oil (see Slinkard annotated fig.1 in the office action dated 2-25-22).
Slinkard discloses the claimed invention except for the words “WATER” and “OIL”. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the application to write the words “WATER” and “OIL”, since applicant has not disclosed that the word “WATER” and “OIL” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the horizontal indicators.

Regarding claim 15 Donegan as modified by Mercil, Slinkard and Whitmire (references to Slinkard) teaches, the water level indicator and the oil level indicator (see Slinkard annotated fig.1 in the office action dated 2-25-22) being provided on at least one (see Slinkard annotated fig.1 in the office action dated 2-25-22) of said plurality of planar sides.
Donegan as modified by Mercil, Slinkard and Whitmire is silent about, wherein the sidewall is formed of a plurality of planar sides to form a three-dimensional polygon
Dault teaches, wherein the sidewall is formed of a plurality of planar sides (see Dault annotated fig.7 in the office action dated 2-25-22 and p.4, para.0122, line 18-23) to form a three-dimensional polygon (see Dault annotated fig.7 in the office action dated 2-25-22).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil, Slinkard and Whitmire to combine the teaching of Dault to include, wherein the sidewall is formed of a plurality of planar sides to form a three-dimensional polygon in order to reflect and refract light to attract birds (see p.2, para.0090, line 22-23 as taught by Dault).
Regarding claim 16 Donegan as modified by Mercil, Slinkard, Whitmire and Dault (references to Slinkard) teaches, wherein the water level indicator and the oil level indicator are provided on only one of said plurality of planar sides (see Slinkard annotated fig.1 in the office action dated 2-25-22).
Regarding claim 18 Donegan as modified by Mercil, Slinkard, Whitmire and Dault (references to Slinkard) teaches, wherein the water level indicator further includes a first word designation associated with the first horizontal line and the oil level indicator includes a second word designation associated with the second horizontal line (see Slinkard annotated fig.1 in the office action dated 2-25-22).
Slinkard discloses the claimed invention except for including a first word designation and a second word designation. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the application to include a first word designation and a second word designation, since applicant has not disclosed that including a first word designation and a second word designation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the horizontal indicators.
Regarding claim 19 Donegan as modified by Mercil, Slinkard, Whitmire and Dault (references to Slinkard) teaches, wherein the first word designation is “WATER” and the second word designation is “OIL” (see Slinkard annotated fig.1 in the office action dated 2-25-22).
Slinkard discloses the claimed invention except for the words “WATER” and “OIL”. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the application to write the words “WATER” and “OIL”, since applicant has not disclosed that the word “WATER” and “OIL” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the horizontal indicators.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US 20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984] in view of Slinkard [US 10645909 B1 published on May 12, 2020] and in further view of Smothers [US 20070006813 A1 published on January 11, 2007]
Regarding claim 9 Donegan teaches, a method of using an ant moat (see Donegan p.3, para.0048, line 2; the hanger assembly 104 includes an ant moat) with a hummingbird feeder (see Donegan p.2, para.0031, line 17-20; The nectar bird feeder may include various features that may be adapted to attract various nectar feeding birds, for example: hummingbirds, orioles, or the like) Donegan p.3, para.0048, line 2-3; an ant moat having a body 202) including a base (see Donegan annotated fig.19A in the office action dated 2-25-22) and at least one sidewall (see Donegan annotated fig. 19A in the office action dated 2-25-22) that together define a fluid holding region (see Donegan p.4, para.0052, line 5-7; The proximal surface 214 is configured to receive and hold a fluid, such as water) having an open top (see Donegan p.4 para.0052 line 7; through an opening 218), said reservoir body including a bottom connecting element (see Donegan annotated fig.19A in the office action dated 2-25-22 and p.4, para.0052, line 9-10; the distal surface 216 is configured to receive the planar surface 112 of the reservoir 102) that is directed downwardly from the base for connection to the hummingbird feeder that is supported beneath the ant moat, and a top connecting element (see Donegan annotated fig.19A in the office action dated 2-25-22) that projects upwardly from the base of the body, the method comprising:
Donegan is silent as to the top connecting element being coupled to a hanger wire that is used to support the ant moat and the hummingbird feeder from a support element, securing the top connecting element of the ant moat to the hanger wire with the hummingbird feeder coupled to the bottom hook element prior to use.
Mercil teaches, a top connecting element 32 coupled to a hanger (see Mercil annotated figure in the office action dated 2-25-22) that is used to support the ant moat and the hummingbird feeder from a support element, securing the top connecting element of the ant moat to the hanger wire with the hummingbird feeder coupled to the bottom hook element (see Mercil annotated figure in the office action dated 2-25-22) prior to use.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Mercil to include a hanger wire coupled to the top connecting element so as to suspend the hummingbird feeder at a height above ground level to make viewing easier.
Donegan is silent about, the sidewall of the reservoir body including a water level indicator and an oil level indicator that is positioned above the water level indicator,
Slinkard teaches, the sidewall of the reservoir body including a water level indicator (see Slinkard annotated fig.1 in the office action dated 2-25-22) and an oil level indicator (see Slinkard annotated fig.1 in the office action dated 2-25-22) that is positioned above the water level indicator (see Slinkard annotated fig.1 in the office action dated 2-25-22).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Slinkard to include, the sidewall of the reservoir body including a water level indicator and an oil level indicator that is positioned above the water level indicator in order to show the volume of water in the container (see detailed description col.2, line 27-28 as taught by Slinkard).
Donegan is silent about, adding water to the fluid holding region; adding oil to the fluid holding region.
Smothers teaches, adding water to the fluid holding region (see Smothers fig.1A p.2, para.0042, line 2-7; the crawling insect fluid barrier reservoir 20 is filled with water); adding oil to the fluid holding region (see Smothers fig.1A p.2, para.0042, line 2-7; the crawling insect fluid barrier reservoir 20 is filled with oil).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Smothers to include, adding water to the fluid holding region; adding oil to the fluid holding region in order to prevent crawling insects from reaching the feeding tube 50 and accessing feeding solution (see p.2, para.0042, line 6-7 as taught by Smothers).
Donegan as modified above does not teach adding water, up to the water level indicator and adding oil up to the oil level indicator during use.
Slinkard teaches, up to the water level indicator (see Slinkard attached annotated fig.1); up to the oil level indicator (see Slinkard attached annotated fig.1)
Donegan as modified provide, the oil remaining on top of the water to prevent the water from evaporating when the feeder is in use and thereby extending the time period over which the ant moat is effective in preventing ants from reaching the nectar access apertures in the hummingbird feeder (see MPEP 2112(IV); functional language limitation wherein Smothers teaches inherently that adding oil to water will yield oil remaining on top of the water to prevent the water from evaporating when the feeder is in use and thereby extending the time period over which the ant moat is effective in preventing ants from reaching the nectar access apertures in the hummingbird feeder).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US 20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984] in view of Slinkard [US 10645909 B1 published on May 12, 2020] in view of Smothers [US 20070006813 A1 published on January 11, 2007] and in further view of Overstreet [US 4901673 A published on February 20, 1990].
Regarding claim 10 Donegan as modified by Mercil, Slinkard and Smothers is silent about, wherein the oil is mineral oil Overstreet teaches, wherein the oil is mineral oil (see Overstreet fig.1, col.4, line 49; The fluid 31 is preferably non-toxic mineral oil).

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil, Slinkard and Smothers to combine the teaching of Overstreet to include, wherein the oil is mineral oil in order to provide an effective barrier which prevents insects, and especially ants, from travelling down the suspending fastener to the simulated nectar filled reservoir (see abstract as taught by Overstreet).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercil in view of Whitmire and further in view of U.S. Patent No. 2,010,534 to Collins.
Referring to claim 20, Mercil discloses an ant moat for use with a hummingbird feeder, the ant moat comprising, a reservoir body – at 26, including a base – bottom of 26 and – at 38, and at least one sidewall – sides of 26, that together define a fluid holding region having an open top – see at 28 in figure 1, the reservoir body including a top connecting element – at 30, that projects upwardly from the base underneath the liquid level in the fluid holding region – see figure 1, to be coupled to a hanger wire – at 24 – see figure 1, the reservoir body filled with a water-based liquid – at 40, and another substance – see column 2 lines 22-29, and a bottom connecting element – at 34, that is directed downwardly from the base – see figure 1, for connection to a hummingbird feeder – at 10,16,18,20, that is supported beneath the ant moat – see figure 1. Mercil further discloses the reservoir – at 26, filled with a water-based liquid – at 40 which can be combined with another substance – see column 2 lines 22-29, and the other substance can be an insect repellent – see column 3 lines 18-23 and oil is a known insect repellent, but does not disclose the reservoir is filled with oil. However, it would have been obvious to one of ordinary skill in the art to take the device of Mercil and add any suitable insect repellent including the claimed oil, so as to yield the predictable result of ensuring crawling insects cannot access the device as desired. Mercil further does not disclose the sidewall of the reservoir body of the ant moat including a water level indicator including a first horizontal line and an oil level indicator including a second horizontal line that is positioned directly above and parallel with the water level indicator, the water level indicator further includes a first word designation labeled water and associated with the first horizontal line and the oil level indicator includes a second word designation labeled oil and associated with the second horizontal line. Whitmire does disclose a first liquid level indicator including a first horizontal line – see at 28, and a second liquid level indicator – at 28,34, including a second horizontal line that is positioned directly above and parallel with the first liquid level indicator – see the drawing figure. Therefore it would have bene obvious to take the device of Mercil using water and oil as detailed earlier, and add the liquid level indicators of Whitmire, so as to allow for the user to more easily provide sufficient amounts of each liquid to the device during use. Further, Collins discloses the sidewall of the reservoir – at C,H, including the first and second horizontal lines – see figures 1-3, and a first word designation label associated with the first horizontal line and a second word designation label associated with the second horizontal line – see multiple word designations associated with each horizontal line in figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mercil and add the word designations on the reservoir as disclosed by Collins, so a to yield the predictable result of making the device easier to use by the user. Mercil as modified by Whitmire and Collins does not disclose the first word designation is water and the second word designation is oil. However, it would have been obvious to one of ordinary skill in the art to take the device of Mercil as modified by Whitmire and Collins and add the word designations being water and oil as claimed, so as to yield the predictable result of allowing for the device to be used with any suitable substances as desired. 
Referring to claim 21, Mercil as modified by Whitmire and Collins does not disclose the first horizontal line and the second horizontal line extend at least half a distance of a width of the sidewall, the first word designation is positioned directly below the first horizontal line, and the second word designation is positioned directly between the first horizontal line and the second horizontal line. However, it would have been obvious to one of ordinary skill in the art to have the lines any desired length and to place the word designations at any desired location with respect to the lines, so as to yield the predictable result of allowing for the lines and words to be easily discernable by the user during use. 

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 5-24-22 obviates the 35 U.S.C. 112(b) rejections of claims 9-10 detailed in the last office action dated 2-25-22.
	Regarding the prior art rejections of claims 1 and 11, applicant’s claim amendments and remarks/arguments dated 5-24-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claim 9, the Donegan reference US 2019/0174724 and the Mercil reference US 4441458 disclose filling the reservoir with water as detailed earlier in paragraph 2 of this office action. Further, the Smothers reference US 2007/0006813 discloses filling the reservoir with oil as seen in paragraph [0042] and therefore the combination of these references discloses the filling of the reservoir with water and oil and Donegan as modified by Mercil suggests using other substances in combination with water as seen in column 2 lines 22-29 and column 3 lines 18-23 of Mercil. Further, the Slinkard reference US 10645909 discloses lines on the reservoir as claimed as detailed earlier in paragraph 2 of this office action and these lines can be used as fill lines for the liquids added to the reservoir as the reservoir is being filled as seen in figures 1-2 of Slinkard. The combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action. 
	Regarding the prior art rejections of claim 6, Slinkard discloses horizontal lines spaced directly above each other as seen in figures 1-2.
	Regarding the prior art rejections of claim 8, it would have been obvious to one of ordinary skill in the art to take the device of Donegan as modified by Mercil and Slinkard and have any desired words on the reservoir including the claimed words being water and oil, so as to yield the predictable result of allowing for the device to be easier to use in that the user can more effectively see which liquids and quantities of liquids are to be used with the device during use.
	Regarding the prior art rejections of claims 2-5, 7, 10, 12-16 and 18-19, applicant relies upon the same arguments with respect to parent claims 1, 9 or 11 discussed earlier. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643